In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                 ________________________

                                      No. 07-21-00024-CR
                                 ________________________

                                 OSCAR CERNA, APPELLANT

                                                V.

                             THE STATE OF TEXAS, APPELLEE


                            On Appeal from the 140th District Court
                                     Lubbock County, Texas
              Trial Court No. 2018-414,159; Honorable Douglas H. Freitag, Presiding


                                        February 11, 2021

                               MEMORANDUM OPINION

                       Before QUINN, C.J., and PIRTLE and PARKER, JJ.

      Appellant, Oscar Cerna, filed a notice of appeal from the trial court’s “Order Setting

Bond, rendered on December 8, 2020.” We dismiss the appeal for want of jurisdiction.


      The minimal record before this court reflects that Appellant was indicted for

murder. 1 On November 30, 2020, the trial court issued a bench order purportedly raising

      1   See TEX. PENAL CODE ANN. § 19.02 (West 2019).
the amount of his bail to $250,000. The bench order was filed with the trial court clerk on

December 8, 2020. Appellant appealed the order.


        In criminal cases, we have jurisdiction to consider an appeal from a judgment of

conviction or where jurisdiction has been expressly granted by law. See Abbott v. State,

271 S.W.3d 694, 696-97 (Tex. Crim. App. 2008). Because the order raising Appellant’s

bail is neither a judgment of conviction nor an order from which an appeal is specifically

authorized by law, we have no jurisdiction over its appeal. 2 See Ragston v. State, 424

S.W.3d 49, 52 (Tex. Crim. App. 2014) (“There is no constitutional or statutory authority

granting the courts of appeals jurisdiction to hear interlocutory appeals regarding

excessive bail or the denial of bail.”); Keaton v. State, 294 S.W.3d 870, 873 (Tex. App.—

Beaumont 2009, no pet.) (“the Legislature did not provide appellate jurisdiction over a

direct appeal from an interlocutory pretrial order involving bail”).


        By letter of January 21, 2021, we directed Appellant to file a response showing

how we have jurisdiction over this appeal by February 1. Appellant has not filed a

response to our letter to date.


        Accordingly, we dismiss the appeal for want of jurisdiction.


                                                                   Per Curiam


Do not publish.




         2 We note that this is not an appeal from the denial of an application for habeas relief seeking bail

reduction. See Greenwell v. Court of Appeals for the Thirteenth Judicial Dist., 159 S.W.3d 645, 649-50
(Tex. Crim. App. 2005) (“we have also long recognized the separateness of pre-conviction habeas
proceedings by permitting an immediate appeal from a denial of relief, before the trial proceedings in a
criminal prosecution have been concluded”).

                                                      2